Citation Nr: 0702121	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-08 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1977 to September 1999.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in part, denied the 
veteran's claim of entitlement to service connection for 
headaches.  The veteran subsequently moved to Colorado; the 
Denver RO currently has jurisdiction over the veteran's 
claim.

This case was remanded by the Board in December 2003 and 
August 2005 for additional evidentiary and procedural 
development, to include scheduling the veteran for a VA 
examination and a Travel Board hearing.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge (VLJ) at a Travel Board 
hearing which was conducted at the Denver RO in September 
2006.  The transcript of the hearing is associated with the 
veteran's claims folder.

Issue not currently on appeal

One issue previously on appeal, entitlement to service 
connection for dysthymic disorder, was granted by the Denver 
RO in a June 2006 rating decision.  Since the claim was 
granted, the appeal as to that issue has become moot.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's chronic muscle tension headaches are related to his 
military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the veteran's headaches were incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
headaches, which he claims are a result of a head injury in 
service.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the veteran regarding his 
service connection claim in April 2004 and June 2006.  The 
Board need not, however, discuss the sufficiency of either 
the April 2004 or June 2006 VCAA notice letters or VA's 
development of the claim in light of the fact that the Board 
is granting the claim.  Thus, any potential error on the part 
of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated August 9, 2006.  As 
discussed in detail below, the Board is granting the 
veteran's service connection claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The RO will be responsible for 
addressing any notice defect with respect to the assignment 
of an initial disability rating and/or effective date when 
effectuating the award, and the Board is confident that the 
veteran will be afforded appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2006).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran now has a 
headache disorder, as evidenced by the October 2002 and May 
2006 VA examination reports.  Hickson element (1) is 
therefore satisfied.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran reported experiencing frequent 
headaches on the report of medical history for his May 1999 
separation examination, and the examiner diagnosed the 
veteran with "chronic muscle tension headaches."  
Therefore, Hickson element (2) is also satisfied.  The 
veteran's specific contention of an in-service head injury 
need not be addressed.

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's headache disability and his military service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Of record is the opinion of the May 2006 VA examiner, who 
noted: "It is very difficult to ascertain when the headaches 
began.  The review of the medical records does suggest that 
there was a complaint of headaches on his exit physical.  
There was no record of any treatment for the headaches 
subsequent to his time in the service and he says, in fact, 
that he has not seen a doctor for the last two years.  
He does not appear to be very comfortable with receiving 
medical care and certainly does not have documentation of 
ongoing treatment for headaches as a continuous problem since 
the time he was in the service.  Therefore, there is 
insufficient evidence to diagnose a chronic condition related 
to his military service."

The May 2006 VA examiner's opinion is confusing, as it 
acknowledges the veteran's in-service diagnosis of headaches 
but finds there is "insufficient evidence to diagnose a 
chronic condition related to his medical service."  The 
examiner's concern in relating the veteran's headaches to 
service appears to be with the veteran's failure to seek 
treatment for headaches following his separation from 
service.  However, although there is no record of treatment 
for headaches as such, there is of record the report of an 
October 2002 VA Compensation and Pension examination which 
specifically sated as to headaches that "This started 
several years ago. . . .  The headaches occur daily . . . and 
lasts for several hours."  The May 2006 VA examiner did not 
refer to that report and evidently missed it in her review of 
the file. 

The Board has considered remanding this case for a more 
definitive medical opinion.  However, after reviewing the 
file, the Board believes that service connection may be 
granted based on continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b), discussed above.

It is clear that the veteran complained of headaches in 
service.  Moreover, the veteran made no delay in filing a 
claim for service connection based on headaches.  He filed 
his claim in March 2000, just a few months after his 
separation.  Just as a veteran's delay in asserting a claim 
can work to his disadvantage [see Shaw v. Principi, 3 Vet. 
App. 365 (1992)], the Board believes that the veteran's 
immediate filing of a claim lends support to his claim.  
Moreover, as discussed above, the October 2002 VA examination 
report indicates that the veteran, at that time, had been 
experiencing daily headaches since service.  

There is also the matter of the veteran's hearing testimony, 
which was  to the effect that he has had headaches 
continually since his separation in September 1999.  
See the September 2006 hearing transcript, page 14.  The 
veteran has explained that the reason why he did not seek 
treatment for headaches, either in service or after service, 
was that he had been informed that there was really nothing 
that could be done for them except to lie down and take over 
the counter medications.  This explanation appears to be 
plausible in light of the medical evidence of record.  
The undersigned VLJ, who presided at the hearing, sees no 
reason to doubt the veteran's testimony, which was taken 
under oath.

Finally, although the May 2006 VA examiner did not 
definitively link the in-service diagnosis of headaches and 
the veteran's currently diagnosed headache disability, it 
appears that she saw such a connection.  The examiner did 
not, for example, express any disagreement with such a 
conclusion, nor did she posit any other cause for the 
headaches.

In conclusion, the Board has no reason to doubt that the 
veteran has experienced headaches on a daily or nearly daily 
basis since leaving military service.  Continuity of 
symptomatology is therefore established.  Element (3), and 
therefore all elements, has been satisfied.  The benefit 
sought on appeal is accordingly allowed.



ORDER

Service connection for headaches is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


